Case 1:20-cv-02411-JMS-DLP Document 1 Filed 09/17/20 Page 1 of 4 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS, INDIANA

ALEX H. DJENGUE,        )
                        )
         Plaintiff,     )
                        )
         v.             ) CIVIL ACTION NO.: 1:20-cv-2411
                        )
LOWE’S HOME CENTERS, LLC)
                        )
         Defendants.    )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, named-above, complains of act and omissions to act by the Defendant. In support

of her Complaint and as cause of action against Defendant, Plaintiff respectfully submits the

following:

                                         JURISDICTION

       1. This suit is authorized and instituted pursuant to Title VII 42 U.S.C. § 2000e and 42

U.S.C. § 1981 as amended by the Civil Rights Act of 1991; 28 U.S.C. §§ 1331 and 1343.

       2. Plaintiff filed a charge with the Equal Employment Opportunity Commission (EEOC)

and received a notice of right to sue on August 31, 2020

                                            PARTIES

       3. Plaintiff is African-American and his country of origin is Benin, Africa. At all relevant

times he resided in the Southern District of Indiana.

       4. Defendant is a corporation doing business in the State of Indiana in the Southern District

of Indiana.
Case 1:20-cv-02411-JMS-DLP Document 1 Filed 09/17/20 Page 2 of 4 PageID #: 2




                                              FACTS

       5. Plaintiff began working for Defendant on January 22, 2018, as a customer care

representative.


       6. Plaintiff was promoted to project manager in December 2018.


       7.    All of Plaintiff’s performance reviews were meets expectation or better.


       8.    Despite Plaintiff’s good performance, in May 2019 he was given a final written

warning for having a customer on hold.


       9.    Plaintiff had never been disciplined before.


       10.    Plaintiff was not given the benefit of Defendant’s progressive discipline policy.


       11.    Further, similarly situated employees, of a different race and/or national origin, who

had engaged in the same or worse conduct were treated more favorably.


       12.    On July 25, 2019, Plaintiff was terminated.


       13.    The reason given for Plaintiff’s termination was that he did not complete work

assigned to him by the due date.


       14. However, there are similarly situated employees, of a different race and/or national

origin, that have engaged in similar or worse conduct but they were not terminated.
.
        15. Plaintiff was terminated due to his race and national origin.

       16.    The reason given for his termination is simply pretext.

                                             COUNT I

       17. Plaintiff incorporates by reference paragraphs 1-16
Case 1:20-cv-02411-JMS-DLP Document 1 Filed 09/17/20 Page 3 of 4 PageID #: 3



       18. Defendant, as a result of discriminating against Plaintiff due to his race, violated 42

U.S.C. § 1981 and Title VII 42 U.S.C. § 2000 et al.

                                            COUNT II

       19. Plaintiff incorporates by reference paragraphs 1-16.

       20. Defendant, as a result of discriminating against Plaintiff due to his national origin,

violated 42 U.S.C. § 1981 and Title VII 42 U.S.C. § 2000 et al.

       WHEREFORE, Plaintiff respectfully requests that the Court grant the following relief:

       A.     Reinstate Plaintiff the position from which he was terminated or front pay in lieu

              of reinstatement.

       B.     Award Plaintiff back pay and benefits lost;

       C.     Award Plaintiff compensatory damages for future pecuniary loss, emotional pain

              and suffering, inconvenience, mental anguish and loss of enjoyment of life;

       D.     Award Plaintiff punitive damages;

       E.     Award Plaintiff his costs in this action and reasonable attorney fees;

       F.     Grant Plaintiff a permanent injunction enjoining Defendant from engaging in any

              employment practice or policy which discriminates against Plaintiff on the basis

              of race.

       G.     Grant Plaintiff any other relief which is allowable under the circumstances of this

              case.

                                                      Respectfully submitted,

                                                       s/Gregory A. Stowers
                                                      Gregory A. Stowers, #13784-49
                                                      Attorney for Plaintiff
Case 1:20-cv-02411-JMS-DLP Document 1 Filed 09/17/20 Page 4 of 4 PageID #: 4



                              REQUEST FOR JURY TRIAL

      Comes now the Plaintiff and requests that this cause be tried by jury.




                                                   Respectfully submitted,

                                                   STOWERS & WEDDLE P.C.



                                                    s/Gregory A. Stowers
                                                   GREGORY A. STOWERS, 13784-49
                                                   Attorney for Plaintiff

Gregory A. Stowers, #13784-49
STOWERS & WEDDLE P.C.
626 N. Illinois Street
Suite 201
Indianapolis, IN 46204
(317) 636-6320
